Citation Nr: 0519261	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for a fracture of the 
spine at L1 with deformity, currently evaluated as 20 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




 INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1960 to January 1963, appealed those decisions to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    


REMAND

A preliminary review of the record regarding the veteran's 
increased rating application for his service-connected 
fracture of the spine disability discloses a need for further 
development prior to final appellate review.  In this regard, 
the veteran (through his representative) requested 
reconsideration of his degree of disability in April 2003, 
based upon the contention that his back condition had 
deteriorated.  VA medical center records were obtained in 
support of the veteran's claim that note additional 
diagnoses, specifically lumbar radiculopathy, degenerative 
disc disease with central disc herniation at L5-S1, and 
hypertrophic degenerative facet changes at L2-3 through L5-
S1.  Additionally, the veteran was afforded a VA examination 
in May 2003, in which the examiner diagnosed the veteran with 
(1) an old compression deformity of the vertebral body of L1, 
(2) lumbar radiculopathy at the L3-L4 and L5-S1 levels and 
(3) multi-level degenerative changes of the lumbar and 
thoracic spine.  

In June 2003, the RO denied a rating increase for the 
veteran's spinal disability, stating in the decision that the 
diagnosed degenerative changes and radiculopathy developed 
separate from the injury associated to the L1 vertebra.  The 
evaluation was continued in a rating decision dated March 
2004.  In his VA Form 9 dated May 2004 appealing those 
decisions, the veteran stated that "[d]ue to the history of 
peripheral neuropathy, degenerative disc disease from level 
L3 to S1 and the compression fracture deformity at L1[,] the 
percent of disability is more than 60 percent."  

In separate statements dated in March 2004, the veteran's 
representative stated that the veteran had arthritis 
involving the lumbar and thoracic spine as well as lumbar 
radiculopathy.  In June 2004 and March 2005, the veteran's 
representative argued that the veteran's additional spinal 
problems should be examined in the context of his service-
connected injury. 

The Board views that above referenced statements as informal 
claims for service connection for additional disability of 
his back including arthritis of the thoracic and lumbar spine 
and lumbar radiculopathy.  As set forth above, the RO 
adjudicated the veteran's claim for an increased rating for 
the veteran's fracture of the spine at L1 with deformity and 
referenced these diagnoses in the context of that claim.  The 
Board also notes that in an unappealed August 1993 rating 
decision, the RO denied service connection for osteoarthritis 
of the thoracic and lumbar spine L4-5 area without 
neurological involvement.  Thus, for this disability, the RO 
must consider the applicable laws and regulations governing 
the reopening of claim.  For any other nonservice-connected 
back disorder such as lumbar radiculopathy the RO should 
consider that claim for service connection on a de novo 
basis.  

The Board finds that the veteran's informal claims are 
inextricably intertwined with the claim for an increased 
evaluation for the veteran's service-connected low back 
disability and these issues should be adjudicated prior to 
the continuation of this appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Therefore, in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  The Board will defer consideration of 
the veteran claim for an increased evaluation for his 
service-connected back disability pending the adjudication of 
the inextricably intertwined claims.  This case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claims for service connection for 
degenerative disc disease and lumbar 
radiculopathy as well as the request to 
reopen the claim for service connection 
for arthritis of the thoracic spine and 
lumbar spine, on a direct and secondary 
basis.  If the claims are denied, the RO 
should provide the veteran with notice of 
the determination and his appellate 
rights.  Upon receipt of a timely Notice 
of Disagreement, if any, the RO should 
furnish the veteran and his 
representative a Statement of the Case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely Substantive Appeal, the RO 
should certify the issues for appellate 
review.    

When the development requested has been completed, the 
veteran's claim for an increased evaluation for his fracture 
of his spine with deformity should again be reviewed by the 
RO on the basis of any additional evidence.  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


